THOMAS A. CLARK, Circuit Judge,
concurring:
I concur in Judge Tjoflat’s opinion except for the remand instructions. I would ask the district court to conditionally grant the writ subject to the state court holding an evidentiary hearing to permit introduction of Washington’s mitigating circumstances evidence. The state court should determine, not a federal court, whether such evidence tilts the scales to a life sentence. The only problem with this case is that no Florida court has heard and considered the evidence. The affidavits were not a substitute for evidence and were filed for the purpose of securing a hearing. A hearing by a Florida court would bring this case to a speedy conclusion.